                           Case 19-10479-KG            Doc 125      Filed 04/04/19        Page 1 of 9



                              •   IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                      Chapter 11

         F+W MEDIA, INC., et al.,1                                   Case No. 19-10479 (KG)

                                            Debtors.                 (Jointly Administered)



                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
                                ON APRIL 8, 2019 AT 1:00 P.M. (ET)

         RESOLVED MATTERS

         1.       Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a), 363, and 364
                  of the Bankruptcy Code, (I) Authorizing (A) Payment of Prepetition Obligations Incurred
                  in the Ordinary Course of Business in Connection with Insurance Programs, Including
                  Payment of Policy Premiums and Broker Fees; and (II) Authorizing Banks to Honor and
                  Process Check and Electronic Transfer Requests Related Thereto [D.I. 5, 3/10/19]

                  Response/Objection Deadline:                        March 26, 2019 at 4:00 p.m. (ET); extended
                                                                      for the Official Committee of Unsecured
                                                                      Creditors to April 1, 2019 at 4:00 p.m. (ET)

                  Responses/Objections Received:

                      A.      Informal comments from the Official Committee of Unsecured Creditors

                  Related Documents:

                      B.      Interim Order [D.I. 34, 3/12/19]

                      C.      Omnibus Notice of First Day Motions and Final Hearing Thereon
                              [D.I.°43,°3/12/19]

                      D.      Certification of Counsel [D.I. 89, 4/1/19]

                      E.      Final Order [D.I. 95, 4/1/19]

         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC
         (3663); F+W Trade Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854);
         The Writers Store, Inc. (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH
         e-Commerce, LLC (9731). The headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New
         York, New York 10001.
01:24345316.2
                          Case 19-10479-KG      Doc 125         Filed 04/04/19   Page 2 of 9



                Status:     An order has been entered. No hearing is required.

         2.     Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a) and 366 of the
                Bankruptcy Code, (I) Prohibiting Utility Companies from Altering, Refusing, or
                Discontinuing Utility Services, (II) Deeming Utility Companies Adequately Assured of
                Future Payment, (III) Establishing Procedures for Determining Additional Adequate
                Assurance of Payment, and (IV) Granting Related Relief, Including Setting a Final
                Hearing Related Thereto [D.I. 6, 3/10/19]

                Response/Objection Deadline:                     March 26, 2019 at 4:00 p.m. (ET); extended
                                                                 for the Official Committee of Unsecured
                                                                 Creditors to April 1, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:

                   A.       Informal comments from the Official Committee of Unsecured Creditors

                Related Documents:

                   B.       Interim Order [D.I. 36, 3/12/19]

                   C.       Omnibus Notice of First Day Motions and Final Hearing Thereon
                            [D.I.°43,°3/12/19]

                   D.       Certification of Counsel [D.I. 90, 4/1/19]

                   E.       Final Order [D.I. 96, 4/1/19]

                Status:     An order has been entered. No hearing is required.

         3.     Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a), 363(b),
                507(a)(8), 541, 1107(a), and 1108 of the Bankruptcy Code, (I) Authorizing the Debtors to
                Pay Certain Prepetition Taxes and Fees and Related Obligations and (II) Authorizing
                Banks to Honor and Process Check and Electronic Transfer Requests Related Thereto
                [D.I. 7, 3/10/19]

                Response/Objection Deadline:                     March 26, 2019 at 4:00 p.m. (ET); extended
                                                                 for the Official Committee of Unsecured
                                                                 Creditors to April 1, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:

                   A.       Informal comments from the Official Committee of Unsecured Creditors




01:24345316.2
                                                            2
                          Case 19-10479-KG      Doc 125         Filed 04/04/19   Page 3 of 9




                Related Documents:

                   B.       Interim Order [D.I. 37, 3/12/19]

                   C.       Omnibus Notice of First Day Motions and Final Hearing Thereon
                            [D.I.°43,°3/12/19]

                   D.       Certification of Counsel [D.I. 91, 4/1/19]

                   E.       Final Order [D.I. 97, 4/1/19]

                Status:     An order has been entered. No hearing is required.

         4.     Debtors’ Motion for Entry of Interim and Final Orders, Pursuant to Sections 105(a), 363,
                1107(a) and 1108 of the Bankruptcy Code: (I) Authorizing the Debtors to Pay Certain
                Prepetition Critical Vendor Claims; (II) Authorizing Banks to Honor and Process Check
                and Electronic Transfer Requests Related Thereto; and (III) Granting Certain Related
                Relief [D.I. 8, 3/10/19]

                Response/Objection Deadline:                     March 26, 2019 at 4:00 p.m. (ET); extended
                                                                 for the Official Committee of Unsecured
                                                                 Creditors to April 1, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:

                   A.       Informal comments from the Official Committee of Unsecured Creditors

                Related Documents:

                   B.       Interim Order [D.I. 38, 3/12/19]

                   C.       Omnibus Notice of First Day Motions and Final Hearing Thereon
                            [D.I.°43,°3/12/19]

                   D.       Certification of Counsel [D.I. 92, 4/1/19]

                   E.       Final Order [D.I. 98, 4/1/19]

                Status:     An order has been entered. No hearing is required.




01:24345316.2
                                                            3
                          Case 19-10479-KG      Doc 125        Filed 04/04/19   Page 4 of 9



         5.     Debtors’ Motion for Interim and Final Orders Authorizing (A) Continued Use of Cash
                Management System; (B) Maintenance of Existing Bank Accounts; (C) Continued Use of
                Existing Business Forms; (D) Continued Performance of Intercompany Transactions in
                the Ordinary Course of Business and Grant of Administrative Expense Status for
                Postpetition Intercompany Claims; and (E) Interim Suspension of Section 345(b) Deposit
                and Investment Requirements [D.I. 12, 3/10/19]

                Response/Objection Deadline:                    March 26, 2019 at 4:00 p.m. (ET); extended
                                                                for the Official Committee of Unsecured
                                                                Creditors to April 1, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:

                   A.       Informal comments from the Official Committee of Unsecured Creditors

                   B.       Informal comments from the Office of the United States Trustee

                Related Documents:

                   C.       Interim Order [D.I. 35, 3/12/19]

                   D.       Omnibus Notice of First Day Motions and Final Hearing Thereon
                            [D.I.°43,°3/12/19]

                   E.       Certification of Counsel [D.I. 100, 4/2/19]

                   F.       Final Order [D.I. 114, 4/3/19]

                Status:     An order has been entered. No hearing is required.

         6.     Debtors’ First (1st) Omnibus Motion for Entry of an Order, Pursuant to Sections 105(a),
                365(a), and 554(a) of the Bankruptcy Code and Bankruptcy Rules 6006 and 6007,
                Authorizing (A) Rejection of Certain (1) Leases of Non-Residential Real Property and
                (2) Executory Contracts Nunc Pro Tunc to the Petition Date and (B) Abandonment of any
                Remaining Property Located at Locations Covered by Real Property Leases [D.I. 15,
                3/10/19]

                Response/Objection Deadline:                    March 26, 2019 at 4:00 p.m. (ET); extended
                                                                for the Official Committee of Unsecured
                                                                Creditors to April 1, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:                  None

                Related Documents:

                   A.       Notice of Hearing [D.I. 24, 3/11/19]

01:24345316.2
                                                         4
                          Case 19-10479-KG      Doc 125      Filed 04/04/19    Page 5 of 9




                   B.       Certificate of No Objection [D.I. 93, 4/1/19]

                   C.       Order [D.I. 99, 4/1/19]

                Status:     An order has been entered. No hearing is required.

         7.     Debtors’ Motion for an Administrative Order, Pursuant to Sections 105(a) and 331 of the
                Bankruptcy Code, Bankruptcy Rule 2016(a), and Local Rule 2016-2, Establishing
                Procedures for Interim Compensation and Reimbursement of Professionals [D.I. 49,
                3/18/19]

                Response/Objection Deadline:                  April 1, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:

                   A.       Informal comments from the Official Committee of Unsecured Creditors

                Related Documents:

                   B.       Certification of Counsel [D.I. 101, 4/2/19]

                   C.       Order [D.I. 116, 4/3/19]

                Status:     An order has been entered. No hearing is required.

         8.     Debtors’ Motion for Order Extending Time to File Schedules of Assets and Liabilities
                and Statements of Financial Affairs [D.I. 50, 3/18/19]

                Response/Objection Deadline:                  April 1, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:                None

                Related Documents:

                   A.       Certificate of No Objection [D.I. 102, 4/2/19]

                   B.       Order [D.I. 117, 4/3/19]

                Status:     An order has been entered. No hearing is required.

         9.     Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a), 327, 328, and 330 of
                the Bankruptcy Code, Authorizing the Debtors to Retain and Compensate Certain
                Professionals Utilized in the Ordinary Course of Business [D.I. 51, 3/18/19]



01:24345316.2
                                                         5
                          Case 19-10479-KG      Doc 125      Filed 04/04/19    Page 6 of 9



                Response/Objection Deadline:                  April 1, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:

                   A.       Informal comments from the Official Committee of Unsecured Creditors

                   B.       Informal comments from the Office of the United States Trustee

                Related Documents:

                   C.       Certification of Counsel [D.I. 104, 4/2/19]

                   D.       Order [D.I. 118, 4/3/19]

                Status:     An order has been entered. No hearing is required.

         10.    Debtors’ Application for Entry of an Order Appointing Epiq Corporate Restructuring,
                LLC as Administrative Advisor Effective as of the Petition Date [D.I. 52, 3/18/19]

                Response/Objection Deadline:                  April 1, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:

                   A.       Informal comments from the Office of the United States Trustee

                Related Documents:

                   B.       Certification of Counsel [D.I. 105, 4/2/19]

                   C.       Order [D.I. 119, 4/3/19]

                Status:     An order has been entered. No hearing is required.

         11.    Debtors’ Application for an Order, Pursuant to Bankruptcy Code Sections 327(a) and
                328(a), Bankruptcy Rules 2014(a) and 2016, and Local Rules 2014-1 and 2016-1,
                Authorizing the Debtors to Retain and Employ Stephens Scown LLP as Special United
                Kingdom Counsel, Nunc Pro Tunc to the Petition Date [D.I. 54, 3/18/19]

                Response/Objection Deadline:                  April 1, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:                None




01:24345316.2
                                                         6
                          Case 19-10479-KG      Doc 125      Filed 04/04/19     Page 7 of 9



                Related Documents:

                   A.       Certificate of No Objection [D.I. 106, 4/2/19]

                   B.       Order [D.I. 120, 4/3/19]

                Status:     An order has been entered. No hearing is required

         12.    Debtors’ Application for an Order, Pursuant to Section 327(a) of the Bankruptcy Code,
                Authorizing the Retention and Employment of Young Conaway Stargatt & Taylor, LLP
                as Counsel to the Debtors, Nunc Pro Tunc to the Petition Date [D.I. 55, 3/18/19]

                Response/Objection Deadline:                  April 1, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:                None

                Related Documents:

                   A.       Certificate of No Objection [D.I. 107, 4/2/19]

                   B.       Order [D.I. 121, 4/3/19]

                Status:     An order has been entered. No hearing is required

         13.    Debtors’ Application for Entry of an Order Authorizing the Debtors to (I) Employ and
                Retain FTI Consulting, Inc. to Provide the Debtors a Chief Restructuring Officer and
                Certain Additional Personnel and (II) Designate Michael Healy and Robert Del Genio as
                Chief Restructuring Officers for the Debtors Nunc Pro Tunc to the Petition Date [D.I. 56,
                3/18/19]

                Response/Objection Deadline:                  April 1, 2019 at 4:00 p.m. (ET); extended
                                                              for the Official Committee of Unsecured
                                                              Creditors to April 2, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:

                   A.       Informal comments from the Official Committee of Unsecured Creditors

                   B.       Informal comments from the Office of the United States Trustee

                Related Documents:

                   C.       Certification of Counsel [D.I. 108, 4/2/19]

                   D.       Order [D.I. 122, 4/3/19]


01:24345316.2
                                                         7
                          Case 19-10479-KG      Doc 125        Filed 04/04/19    Page 8 of 9



                Status:     An order has been entered. No hearing is required.

         14.    Debtors’ Second (2nd) Omnibus Motion for Entry of an Order, Pursuant to Sections
                105(a) and 365(a) of the Bankruptcy Code, Authorizing Rejection of Certain Executory
                Contracts Nunc Pro Tunc to March 21, 2019 [D.I. 66, 3/20/19]

                Response/Objection Deadline:                    April 1, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:

                   A.       Informal comments from the Official Committee of Unsecured Creditors

                Related Documents:

                   B.       Certification of Counsel [D.I. 109, 4/2/19]

                   C.       Order [D.I. 115, 4/3/19]

                Status:     An order has been entered. No hearing is required.

         MATTERS GOING FORWARD

         15.    Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to
                (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral; (II) Granting
                Adequate Protection to Prepetition Secured Lenders; (III) Providing Superpriority
                Administrative Expense Status; (IV) Scheduling Final Hearing; and (V) Granting Related
                Relief [D.I. 13, 3/10/19]

                Response/Objection Deadline:                    March 26, 2019 at 4:00 p.m. (ET); extended
                                                                for the Committee to April 2, 2019 at 4:00
                                                                p.m. (ET)

                Responses/Objections Received:

                   A.       Informal comments from the Office of the United States Trustee

                   B.       Official Committee of Unsecured Creditors’ Objection and Request for
                            Adjournment [D.I. 103, 4/2/19]

                Related Documents:

                   C.       Interim Order [D.I. 42, 3/12/19]

                   D.       Omnibus Notice of First Day Motions and Final Hearing Thereon
                            [D.I.°43,°3/12/19]

                   E.       Notice of Filing of Executed DIP Credit Agreement [D.I. 64, 3/20/19}
01:24345316.2
                                                         8
                            Case 19-10479-KG      Doc 125      Filed 04/04/19    Page 9 of 9




                  Status:     The Debtors and the DIP Lenders have resolved the informal comments of the
                              Office of the United States Trustee, and the parties are working with the
                              Official Committee of Unsecured Creditors to resolve the items in dispute. A
                              proposed form of Final Order that reflects the proposed resolutions will be
                              filed in advance of the Hearing. This matter is going forward.

         16.      Debtors Application for an Order Authorizing the Retention and Employment of
                  Greenhill & Co., LLC as Investment Banker to the Debtors Nunc Pro Tunc to the Petition
                  Date [D.I. 53, 3/18/19]

                  Response/Objection Deadline:                  April 1, 2019 at 4:00 p.m. (ET); extended
                                                                for the Official Committee of Unsecured
                                                                Creditors to April 2, 2019 at 4:00 p.m. (ET);
                                                                extended at the request of the United States
                                                                Trustee

                  Responses/Objections Received:

                     A.       Informal comments from the Official Committee of Unsecured Creditors

                     B.       Objection of the United States Trustee [D.I. 124, 4/3/19]

                  Related Documents:                            None

                  Status:     The Debtors have resolved the informal comments of the Official Committee
                              of Unsecured Creditors. This matter is going forward.

         Dated:    April 4, 2019
                   Wilmington, Delaware              /s/ Elizabeth S. Justison
                                                     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                     Pauline K. Morgan (No. 3650)
                                                     Kenneth J. Enos (No. 4544)
                                                     Elizabeth S. Justison (No. 5911)
                                                     Allison S. Mielke (No. 5934)
                                                     Jared W. Kochenash (No. 6557)
                                                     Rodney Square
                                                     1000 North King Street
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 571-6600
                                                     Facsimile: (302) 571-1253

                                                     Counsel to the Debtors and
                                                     Debtors in Possession



01:24345316.2
                                                           9
